Order entered December 15, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00857-CV

               RECLAIM CONSTRUCTION, LLC, Appellant

                                         V.

       FRANCISCO JAVIER LOPEZ AND TOMAS LOBO, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-04975

                                    ORDER

      Before the Court is appellant’s December 11, 2020 unopposed motion to

extend time to file its brief. We GRANT the motion and ORDER the brief be

filed no later than December 21, 2020.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE